PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/297,767
Filing Date: 19 Oct 2016
Appellant(s): Crisman et al.



__________________
Louis Woo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim(s) 10 fail(s) to further limit the subject matter of claim 9 upon which it depends because claim 9 already recites a “cannula having a distal end…and a smooth inner wall surface defining an axial bore, the distal end longitudinally mounted with a needle” and “the tip of the needle and the echogenic feature forming an echogenic tip portion extending beyond the distal end of the cannula.”  If the distal end of the cannula, which has a smooth inner wall surface defining an axial bore, is longitudinally mounted with a needle, then the needle already extends along the axial bore of the cannula.  If an echogenic tip portion, which is formed of the tip of the needle and the echogenic feature, extends beyond the distal end of the cannula, then at least the tip of the needle is already extending beyond the distal end of the cannula.

(2) Response to Argument
Appellant’s arguments filed 08 June 2021 with respect to Rejections under 35 USC § 112(b) have been fully considered but they are not persuasive for the following reasons.
Argument 1.  Appellant argues on page(s) 6 that the examiner’s rejection is submitted to be without merit because it is clear that “a distal end” refers to the cannula.
In response, Examiner notes that the rejection is not simply based on “a distal end” being unclear as to what it refers to.  The rejection is based on it being unclear whether “a distal end” in claim 15, line 5, refers to “a distal end” in claim 9, line 2, or a new, distinct element.  Because a cannula can reasonably have more than one distal end, e.g. if the cannula is a dual-lumen cannula, or if its tip is slanted, it is necessary to clarify whether Appellant intended to recite “the distal end of the cannula” (as if referring to “a distal end” in claim 9, line 2) or “a second distal end of the cannula” (as if referring to a new, distinct element not previously mentioned) in order to understand beyond what element the tip of the needle is required to extend when the needle hub and the cannula hub are fittingly mated to each other in claim 15.
"[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim…indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1212 (BPAI 2008) (precedential).
Appellant’s arguments filed 08 June 2021 with respect to Rejections under 35 USC § 112(d) have been fully considered and are persuasive.  
Argument 2.  Appellant argues on page(s) 6-7 that claim(s) 10 specifically defines the needle of claim 9 to extend along the axial bore of the cannula, which does further define the invention of claim 9.
The rejection(s) of claim(s) 10 under 35 U.S.C. 112(d) has/have been withdrawn. 
Appellant’s arguments filed 08 June 2021 with respect to Rejections under 35 USC § 102 have been fully considered but they are not persuasive for the following reasons.
Argument 3.  Appellant argues on page(s) 7-9 that claim(s) 9 and 16 each are not anticipated by Giovannini because the needle assembly and needle cannula arrangement of claims 9 and 16 each recite an echogenic cannula that has a smooth outer wall surface and a smooth inner wall surface.

an echogenic cannula (outer cannula, ¶ 0024‐0025, Fig. 3, #302, Fig. 4, #402, provided with echogenic region, ¶ 0024‐0025 and ¶ 0020, Fig. 3, #303, Fig. 4, #403: ¶ 0024, “it will be appreciated that an echogenic polymer may be used, or some other echogenic construction providing for ultrasound visualization of the cannula”) having a distal end (¶ 0024, “distal region of the cannula,” to the left of Fig. 3 and to the bottom of Figs. 4A‐B), a smooth outer wall surface (cannula #302 #402 has, or includes [as interpreted in light of the instant specification, see MPEP § 2111.03, subsection IV], a smooth outer wall surface pointed to by reference number 302 402 in each of Figs. 3 and 4 [to the right of region 303 403]) and a smooth inner wall surface (cannula #302 #402 discussed above is interpreted as having a smooth inner wall surface; see accent lines in Figs. 3‐4; see also cross‐sectional cannula views showing a smooth inner wall surface in Figs. 2A, 8, 9A and 10A)

In particular, claim(s) 9 and 16 each recite an echogenic cannula “having” a smooth outer wall surface, where “having” is a transitional phrase interpreted in light of the specification (in accordance with MPEP § 2111.03, subsection IV) as open claim language.  As shown in Figs. 3 and 4 of Giovannini, cannula 302 402 is interpreted as having or including a smooth outer wall surface pointed to by reference number 302 402 (to the right of region 303 403).

    PNG
    media_image2.png
    297
    567
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    366
    290
    media_image3.png
    Greyscale

Figs. 3 and 4A of Giovannini
It is also noted that Examiner suggested in [0052] of the Office action dated 01/22/2021 that Appellant may overcome Giovannini by amending claim language to clarify that an entirety of/all of/an entire length of the outer wall of the cannula is smooth.
stylet, Examiner notes that as set forth in the rejection, Giovannini teaches in ¶ 0025 that “the stylet, alone or in combination with the cannula, may function as a needle.”  In the absence of further specific structural limitations as to what Appellant defines as a needle (e.g. hollow, a particularly shaped sharp distal end), the stylet of Giovannini is interpreted to read on the claimed needle.
Appellant’s arguments on page(s) 9 regarding dependent claim(s) 10 merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 9.  These arguments are also not persuasive because independent claim(s) 9 stand(s) rejected, as discussed above.
Appellant’s arguments filed 08 June 2021 with respect to Rejections under 35 USC § 103 have been fully considered but they are not persuasive for the following reasons.
Argument 4.  Appellant argues on page(s) 9-12 that the rejection of independent claim(s) 9 and 16 under Field and Syed is without merit.
In response, Examiner respectfully disagrees with Appellant’s interpretation that Field fails with respect to limitation (a) of each of claims 9 and 16.  As set forth in the rejection, Examiner has found that Field teaches an echogenic cannula, as follows:
an echogenic cannula (ultrasound‐visible/echogenic sheath or sleeve, ¶ 0021, Fig. 4, #40, is a tube inserted into the body and hence equivalent to a cannula [see also instant specification pg. 13, “cannula 42 may comprise a longitudinal shaft, catheter or sleeve”]: ¶ 0004, “at least one closed gas interstice such that the marker is visible under ultrasound observation and such that the ultrasound visibility of the assembly with the marker is greater than that of the needle alone”) having a distal end (toward left‐side of Fig. 4), a smooth outer wall surface and a smooth inner wall surface defining an axial bore (echogenic sheath #40 has a smooth outer wall surface and a smooth inner wall surface defining an axial bore, as shown in Fig. 4), the distal end longitudinally mounted (¶ 0021, "slipping the echogenic sheath #40 along the outside of the needle #41") with a needle (needle, ¶ 0021, Fig. 4, #41) having an outer wall and a sharp tip (needle #41 has an outer wall and a sharp tip, as shown in Fig. 4).

With respect to Appellant’s arguments regarding the echogenic cannula/catheter that is left in the patient and the combination of Field and Syed, Examiner emphasizes the following portion of the rejection:
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 

In particular, as noted in previous Response to Arguments, “after the removal of the needle” is considered to be a recitation of intended use, and the structure of Field in view of Syed is capable of performing the function of confirming placement of the cannula in the body, even after removal of the needle, by nature of the echogenic bubbles in the cannula of Field and Syed. 
	With respect to Appellant’s contention that “it is highly doubtful that a clinician would want to expose a pregnant woman to radiation by having an ultrasound performed on her stomach to see the fetus in her womb,” it is noted that as Appellant has explained, “ultrasound is based on sound waves whereas X-ray is based on radiation,” so a clinician would not be exposing a pregnant patient to less-safe ionizing radiation of X-ray by performing a routine ultrasound on the stomach to see the fetus in her womb.  Based on sound waves, i.e. non-ionizing radiation, ultrasound is known in the art to be safe for fetal imaging.  
Appellant further argues on page(s) 12 regarding dependent claim(s) 11-12 and 17-18 that a tear away sleeve or sheath of Field is not a plastic tubing that has a circumferential wall of a thickness as defined in claims 11 and 17.
In response, Examiner respectfully disagrees with Appellant’s interpretation of Field.  As set forth in the rejection, Examiner has found that sheath 40 of Field reads on a plastic tubing that has a circumferential wall of a thickness.  See citations in the rejection of claims 11 and 17 under Field in view of Syed as well as Fig. 4 of Field duplicated below.

    PNG
    media_image4.png
    633
    1651
    media_image4.png
    Greyscale

Fig. 4 of Field
Argument 5.  Appellant argues on page(s) 12-13 that the rejection of dependent claim(s) 11-12 and 17-18 under Giovannini and Field is without merit.
In response, Examiner respectfully disagrees with Appellant’s contention that Giovannini teaches against bubbles being along the entire length of the cannula, as required in claims 12 and 18, as only an echogenic region at the distal portion of his cannula is echogenic.  Substituting echogenic region 303 403 of cannula 302 of Giovannini for gas bubbles of sheath 40 of Field would not render Giovannini unsatisfactory for its intended purpose of providing an echogenic cannula.
With respect to Appellant’s arguments regarding the echogenic sheath of Field being removed and the thrust of the present invention, see discussion above under Argument 4 regarding “after the removal of the needle” being considered a recitation of intended use.  
Additionally, while Appellant contends that “the non-echogenic cannula of Giovannini is removed after the echogenic needle is inserted into the patient,” Examiner notes that the cannula of Giovannini is indeed echogenic, and Giovannini does explicitly teach removing the needle and leaving the cannula in the patient.  See citations in the rejection of claim 9 under Giovannini, where a careful reading of ¶ 0025 reveals that “as shown in FIG. 4B, the stylet may then be withdrawn, after which a therapeutic or diagnostic device or agent…may be directed through the cannula 402 to the target site.”  See also the bottom of page(s) 19 of the present Appeal Brief where Appellant admits that “Giovannini describes a…cannula that remains in the patient after the needle is removed.”
Argument 6.  Appellant argues on page(s) 13-18 that the rejection of dependent claim(s) 14 and 20 under Field, Syed, Sato, Matsuzawa, Fulton and Quearry is without merit.  


    PNG
    media_image5.png
    569
    1639
    media_image5.png
    Greyscale

Fig. 5 of Sato
In response to Appellant’s arguments with respect to Fulton, Examiner notes that Fulton is not a modifying reference and is not relied upon to teach grooves (see at least Syed).  Examiner maintains that Fulton provides evidence of an art-recognized motivation to provide the needle with the greatest range of reflection via walls that are orthogonal to each other.  Moreover, the notches of Fulton have been interpreted as an elongated cut or depression in the body of the needle, thereby constituting a groove.  
In response to Appellant’s arguments with respect to Matsuzawa, Examiner notes that Matsuzawa is relied upon to teach “each of the grooves having a pitch in the range of approximately 0.001 in – 0.003 in (0.025 mm – 0.075 mm).”  Matsuzawa is not relied upon to teach crisscrossing spiral grooves (see Syed).  Moreover, while Appellant contends that grooves 22 of Matsuzawa are non-helical, Examiner has helical shape extending around the outer circumferential surface at least a plurality of times,” as set forth in the rejection.  Additionally, groove portions 22 are interpreted as having walls, as shown in the cited figures.
Further, Examiner maintains that the interval L3 of Matsuzawa reads on the claimed pitch.  It is noted that the term “pitch” has been interpreted in light of the instant specification (pitch 24 shown in instant Fig. 6b as a distance between a distal side of a groove and a distal side of another groove) and according to its definition as the distance between any two adjacent things in a series.  Pitch Definition 37b, THEFREEDICTIONARY.COM, https://www.thefreedictionary.com/pitch (last visited October 6, 2020).  See also Appellant’s statement on page(s) 7 of the Appeal Brief filed 10 September 2020 in related Application No. 15/297,731: “As is well known, the pitch of a groove is the distance from a specific point on the groove to the same point on an adjacent groove.”
In response to Appellant’s argument with respect to Quearry, Examiner notes that Quearry is not a modifying reference and is not relied upon to teach grooves (see at least Syed).  Examiner maintains that Quearry provides evidence of an art-recognized motivation to optimize density of the grooves to be greater, and therefore pitch of the grooves to be smaller, to provide an art‐recognized result of a stronger echogenic response.  Moreover, the features 30 of Quearry have been interpreted as an elongated cut or depression in body 21 of needle 20, thereby constituting a groove.
In sum, the references are being applied under § 103, and need not each disclose all of the claimed limitations.  As set forth in the rejection, all of the claimed limitations are found in one or more of the applied references.
Argument 7.  Appellant argues on page(s) 18-19 regarding the rejection of dependent claim(s) 14 and 20 under Giovannini, Syed, Sato, Matsuzawa, Fulton and Quearry.
In response to Appellant opining that the motivation provided by the examiner is questionable insofar as the examiner has not shown that the Giovannini device provides worse echogenic reading than the Syed device, Examiner recognizes that obviousness may be established by combining or modifying In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner maintains that there exists an expectation of some advantage to utilizing the spiral crisscrossing grooves of Syed as the claimed echogenic feature of the inner needle, i.e. increased or improved or optimized echogenicity of the needle as evidenced by Syed ¶ 0030.  Appellant has not provided rebuttal evidence, in the prior art or beyond it, and Examiner has not found the present argument sufficient to rebut the examiner’s evidence establishing the prima facie case of obviousness.  Additionally, even if the echogenic features of Giovannini and Syed provide the same level of echogeneity, one of ordinary skill in the art could have substituted the echogenic features, which both function to provide echogenicity to a needle, for one another.  It is also noted that dependent claim(s) 14 and 20 relate only to the echogenic feature of the inner needle and hence a motivation to modify the inner needle need not take into account the outer cannula/catheter.
Appellant also reiterates the discussion above with respect to Sato, Matsuzawa, Fulton and Quearry.  These arguments are not persuasive, as discussed above under Argument 6.
Argument 8.  Appellant argues on page(s) 19 that the rejection of dependent claim(s) 15 in view of Field, Syed and Odland is without merit.
In response, Examiner respectfully disagrees with Appellant’s interpretation that a person skilled in the art would not combine Odland with Field in the manner as alleged by the examiner due to Odland teaching sheath 404 is removed after trocar 402 is removed, which is opposite to Field teaching sheath 40 is removed before needle 41 is removed.  The order or timing of sheath removal does not appear to be material to the obviousness of modifying the cannula of Field to have the conventional element of a cannula hub attached to the proximal end of the cannula.  See also discussion above under Argument 4 regarding the claim limitation “after the removal of the needle” in claim 9 being considered a recitation of intended use.  In weighing the evidence establishing the prima facie case with Appellant’s rebuttal 
Argument 9.  Appellant argues on page(s) 19-20 that the rejection of dependent claim(s) 15 under Giovannini and Odland is without merit.
In response, Examiner respectfully disagrees with Appellant’s interpretation that Odland does not appear to disclose his catheter to have its own catheter hub.  Appellant has pointed to Fig. 13, while Examiner has relied on Fig. 12 where “sheath hub #408 [is] connected to the tear-away sheath #404” (Odland, ¶ 0108).  Moreover, even if Fig. 13 were to be relied upon, it is noted that a catheter hub refers to an end of the catheter that connects to additional elements, and interconnected fittings 504 506 or connector 526 of catheter 500 discussed in ¶ 0111 could read on the claimed catheter hub.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VICTORIA FANG/Examiner, Art Unit 3793                                                                                                                                                                                                  

Conferees:
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, TC 3700 Training Quality Assurance Detailee                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.